department of the treasury internal_revenue_service washington d c september number release date cc intl br1 tl-n-2794-99 uilc internal_revenue_service national_office field_service_advice from subject memorandum for m grace fleeman assistant to the branch chief cc intl br1 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f country g trust trust date date fund fund corporation v corporation w corporation x corporation y corporation z issues conclusions whether a and his spouse b should be treated as owners of trust and trust under the grantor_trust_rules sec_671 through with the result that they are treated for purposes of subpart_f sec_951 through as owners of the stock that is owned indirectly by trust and trust assuming a and b are not treated as owners of trust and trust under the grantor_trust_rules whether the stock of corporations x and y that is owned indirectly by trust and trust should be considered to be owned by a either indirectly under sec_958 or constructively under sec_958 unless otherwise indicated all references to asection are to sections of the internal_revenue_code_of_1986 as amended acode based on the facts available to us at this time it appears that a and b should not be treated under the grantor_trust_rules as the owners of any portion of trust or trust under the indirect ownership rules of sec_958 it appears that a should be treated as an indirect united_states_shareholder of corporations x and y in light of this conclusion it is not necessary to ascertain a s constructive_ownership interest under sec_958 facts a and his wife b are u s citizens a and b are beneficiaries of trust trust is the beneficiary of trust trust and trust were formed under the laws of country g on date and date respectively the initial transfers of funds to trust and trust were made by f who is believed to be neither a citizen nor a resident_of_the_united_states we do not know if f was reimbursed by any party we also do not know if any party other than f has made gratuitous transfers to trust or trust a is the protector of trust and trust clause a of the declaration of trust for each trust provides the protector with the power to approve or veto virtually all actions taken by the trustees clause b provides that the protector shall not have the power to vest in himself his creditors his estate or the creditors of his estate any portion or all of the capital or income of the trust fund or to have any incidents_of_ownership with respect thereto the trust periods of trust sec_1 and are set out in clause sec_1 and xi of the respective declarations of trust the trust period of each trust is not to exceed years from the date of settlement and may terminate earlier for a variety of reasons including the distribution of all the trust s capital and income clause a of the declaration of trust for trust provides that all the trust s net_income is to be paid to a during his lifetime or to such person or persons as he may from time to time direct it is understood that during the taxable years in issue a did not exercise his authority to direct trust income to any other person under this clause clause b provides that upon a s death the trustees shall divide the capital and remaining income of trust into two equal half shares fund and fund if b survives a the whole net_income of fund is to be paid to b during her lifetime on her death the whole net_income of fund is to be paid to members of a specified class of beneficiaries named in clause vi which class includes a s and b s issue any surviving_spouse of a or b c and d understood to be children of a and or b and c s and d s surviving spouses if any in such proportions and for such periods as b shall appoint the persons described in clause vi are referred to below as collectively the aspecified class if b fails to exercise this power the net_income is to be paid to the specified class members in equal shares notwithstanding any provision in trust to the contrary b is precluded from vesting in or appointing to herself her creditors her estate or the creditors of her estate any of the capital or income of the trust fund see clause b vi relating to fund after a s death the whole net_income of fund is to be paid to members of the specified class in such proportions and for such periods as a shall have appointed or failing such appointment in equal shares notwithstanding any provision to the contrary a is precluded from vesting in or appointing to himself his creditors his estate or the creditors of his estate any of the capital or income of the trust fund see clause b v relating to fund in both fund and fund provision is made for deceased members of the specified class who leave heirs so that such heirs will take in equal shares per stirpes in the absence of any contrary appointment by b or a respectively upon the expiration of the trust period the remaining capital and income of fund and fund shall be distributed to then living members of the specified class as b and a respectively shall have appointed or failing such appointment s in equal shares it is not clear whether all the named members of the specified class are united_states citizens or residents although it appears solely from their last names that c and d have both been married it also is unclear at this time whether they remained married during the years in issue and if so whether their spouses were united_states citizens or residents until the deaths of a and b all of trust s net_income is to be paid to trust after the deaths of a and b_trust is to distribute all its capital and income to trust trust is understood to own percent of the stock of two foreign_corporations corporation v and corporation w corporations v and w own percent of the stock of two other foreign_corporations corporation x and corporation y we understand that corporations v w x and y each have only one class of issued and outstanding shares a s brother e who is understood to be a united_states citizen or resident directly or indirectly owns percent of each of corporations x and y corporation z a united_states_corporation own sec_35 percent of each of corporations x and y you have determined that if a and b are treated as the owners of the corporation x and y stock that is owned indirectly by trust sec_1 and a and b will be united_states_shareholders within the meaning of sec_951 and corporations x and y will be controlled_foreign_corporations within the meaning of sec_957 law and analysis -- issue you have asked whether a s powers as protector of trust sec_1 and cause a and b to be treated as the owners of trust sec_1 and under the grantor_trust_rules if a and b are treated as the owners of trust sec_1 and under the grantor_trust_rules any stock that is owned directly or indirectly by trust sec_1 and is considered to be owned by a and b for purposes of subpart_f see treas reg '1 c ii b sec_671 provides that where a grantor or another person is treated as the owner of any portion of a_trust under the grantor_trust_rules there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_671 further provides that no items of a_trust shall be included in computing the taxable_income and credits of the grantor or of any other person solely on the grounds of his dominion and control_over the trust under sec_61 relating to definition of gross_income or any other provision of this title except as provided in the grantor_trust_rules sec_673 through define the circumstances under which a grantor of a_trust is treated as an owner of any portion of the trust the term agrantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property including cash to a_trust see treas reg '1 671-2t e a gratuitous transfer is any transfer other than a transfer for fair_market_value see treas reg '1 671-2t e i sec_679 provides generally that a united_states_person who directly or indirectly transfers property to a foreign_trust other than a_trust described in sec_6048 an exception that is not applicable here shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust sec_678 provides that a person other than the grantor or a transferor to whom sec_679 applies is treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based upon the facts available to us at this time it appears that a and b are not grantors of any portion of trust or trust because a and b neither created the trusts nor made any gratuitous transfers to the trusts accordingly a and b cannot be treated as owners of any portion of either trust under sec_673 through this is true despite the fact that a is the current income_beneficiary of trust and has the power to control the actions of the trustees similarly the facts available to us do not support treating a and b as owners of any portion of either trust under sec_679 because neither a nor b has directly or indirectly transferred property to either trust it also appears that a and b cannot be treated as owners of any portion of either trust under sec_678 because a does not have a power exercisable solely by himself to vest the corpus or the income from either trust in himself nor does it appear that a has ever previously partially released or otherwise modified such a power although we cannot conclude based on the facts available to us at this time that a and b should be treated as owners of trust sec_1 and under the grantor_trust_rules we note that f created and funded trust sec_1 and with only a nominal amount subsequent substantial funding of the trusts presumably needed to occur to enable the trusts to invest in the corporations some of the funding may have come from a and b where settlors only nominally fund a_trust they create and other persons make large gratuitous transfers to the trust the subsequent transferors may be considered grantors for purposes of the grantor_trust_rules see 58_tc_757 acq 1975_2_cb_1 see also treas reg '1 671-2t e we also note that f may have acted as a s agent by creating and funding the trusts on a s behalf in particular if the facts reveal that f was a strawman or that f set up the trusts so that a would not be treated as the grantor or that any property contributed to the trusts originated with a then a could be considered the grantor of the trusts for purposes of the grantor_trust_rules law and analysis -- issue even if a and b are not treated as owners of trust sec_1 and under the grantor_trust_rules their status as beneficiaries of trust sec_1 and may nevertheless cause them to be treated as owners of stock that is owned indirectly by trust sec_1 and sec_951 provides that if a foreign_corporation is a controlled_foreign_corporation acfc for an uninterrupted period of thirty days or more during a taxable_year every person that is a united_states_shareholder and that owns directly and indirectly under sec_958 stock in the foreign_corporation on the last day of the taxable_year in which it is a cfc must include in gross_income his pro_rata share of the cfc s subpart_f_income sec_951 defines a united_states_shareholder as a united_states_person who owns directly or indirectly under sec_958 or constructively under sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote sec_957 defines a cfc as any foreign_corporation if more than percent of the total combined voting power of all classes of stock entitled to vote or of the total value of the stock is owned within the meaning of sec_958 or b by united_states_shareholders on any day during the taxable_year of the foreign_corporation sec_958 provides rules for determining stock ownership for purposes of subpart_f other than sec_960 not here relevant sec_958 provides that stock owned directly or indirectly by a foreign_trust is considered as owned proportionately by the trust s beneficiaries and stock owned by a foreign_corporation is considered as being owned proportionately by its shareholders stock considered to be owned by a_trust or corporation under this rule is treated as actually owned by the beneficiary or shareholder for purposes of determining further indirect ownership treas reg '1 c provides in part that for purposes of sec_958 the determination of a person s proportionate interest in a foreign_trust will be made on the basis of all the facts and circumstances in each case generally in determining a person s proportionate interest in a foreign_corporation the purposes for which the rules of sec_958 are being applied will be taken into account thus if the rules of sec_958 are being applied to determine the amount of stock owned for purposes of sec_951 a person s proportionate interest in a foreign_corporation will generally be determined with reference to such person s interest in the income of such corporation if the rules of sec_958 are being applied to determine the amount of voting power for purposes of sec_951 or sec_957 a person s proportionate interest in a foreign_corporation will generally be determined with reference to the amount of voting power in such corporation owned by such person any arrangement that artificially decreases a united_states_person s proportionate interest will not be recognized sec_958 provides constructive_ownership rules for subpart_f sec_958 provides in part that for purposes of sec_951 and sec_957 sec_318 with certain modifications shall apply to the extent that the effect is to treat any united_states_person as a united_states_shareholder for purposes of sec_951 or to treat a foreign_corporation as a cfc under sec_957 treas reg '1 c ii a construing sec_951 provides that stock owned directly or indirectly by a_trust other than certain exempt employees trusts shall be considered as owned by its beneficiaries in proportion to the actuarial interest of such beneficiaries in such trust treas reg '1 b elaborating upon this rule states that accordingly the income of income beneficiaries remainder beneficiaries and other beneficiaries will be computed on an actuarial basis the factors and methods prescribed in treas reg '20 estate_tax regulations for use in ascertaining the value of an interest in property for estate_tax purposes shall be used in determining a beneficiary s actuarial interest in a_trust for purposes of treas reg '1 treas reg '1 f provides that for purposes of any one determination stock that may be owned under more than one of the rules of treas reg and -2 or by more than one person shall be owned under the attribution rule that imputes to the person or persons concerned the largest total percentage of such stock if by reason of their interests as indirect and direct beneficiaries of trust and trust respectively a and b are treated as either indirectly or constructively owning all of the stock of corporations x and y that is indirectly owned by trust then their ownership_interest -- exactly percent of the total issued and outstanding shares of each of those corporations -- would cause a and b to be treated as united_states_shareholders of such corporations under sec_951 in that case each of corporations x and y would during the years at issue be a cfc because percent of each corporation s stock would be considered as owned by united_states_shareholders thus treating a and b as either indirect or constructive shareholders of corporations x and y could cause other united_states persons who are direct or indirect united_states_shareholders of corporations x and y to be subject_to tax on their pro_rata share of such corporations subpart_f_income see code '951 a further if a and b are treated as indirectly owning such shares under sec_958 rather than constructively under sec_958 a and b also may be subject_to tax on their pro_rata share of the corporations subpart_f_income pursuant to sec_951 regulations under sec_958 do not address directly how to determine beneficiaries proportionate interests in stock owned directly or indirectly by or for a foreign_trust except in a simple fact pattern treas reg '1 d ex describes a foreign_trust the income of which is to be divided into three equal shares each beneficiary s share of the income may be accumulated for him or distributed to him in the discretion of the trustee upon termination of the trust each beneficiary is to receive one- third of the corpus and the accumulated income applicable to his share the trust own sec_90 percent of the one class of stock in a foreign_corporation under these circumstances each beneficiary is treated as owning percent of the stock of that corporation although certain other provisions of the code contain language identical to that in sec_958 and have been construed by the service or the courts the relevance of those provisions to determinations required to be made under sec_958 is at best questionable as the purpose for which indirect ownership is being ascertained differs in each case for that reason we believe that even though the service has construed statutory language identical to that in sec_958 regarding the indirect ownership of stock through a_trust those analyses are unhelpful in the present inquiry see revrul_62_155 1962_2_cb_132 in which the present and remainder beneficiaries of a_trust were considered to own stock owned by the trust based on their actuarial interests therein for purposes of former sec_421 and sec_544 revoking revrul_58_325 1958_1_cb_212 holding that only present interests should be taken into account for this purpose similarly judicial constructions of the same or similar language used in different provisions of the code for various non-subpart f purposes also are unhelpful see eg 268_f2d_233 and 1_tc_395 this is especially so because for purposes of sec_958 sec_958 and treas reg '1 c ii expressly determine constructive_ownership with reference to actuarial interests as do regulations under sec_318 thereby suggesting that sec_958 and treas reg '1 c need not mandate application of the same rule our view of the relevance of these interpretations of the same or similar language in other code sections to the appropriate construction of a is bolstered by hickman v commissioner tcmemo_1972_208 at issue in hickman was whether the petitioners husband and wife owned within the meaning of sec_267 more than percent of the value of the outstanding_stock of a corporation atlas groves inc so that atlas could not claim under sec_179 an investment_tax_credit with respect to property purchased from the hickmans the petitioners did not directly own any stock in atlas but were the two income beneficiaries of a_trust that owned all of atlas stock although petitioners relied astrongly on revrul_62_155 supra to argue that their interest in the trust should be determined on an actuarial basis the court determined athat congress did not intend that it should look for parallel terminology in unrelated sections of the code to ascertain avalue for purposes of sec_267 in the absence of any indication in the legislative_history that a cross-reference to interpretation to sec_267 was intended the court declined to fashion one in concluding that the stock owned by the trust should not be valued for purposes of sec_267 on the basis of actuarial principles the court disallowed the investment_tax_credit at issue the court also rejected an alternative argument that general valuation principles such as those used in the estate_tax regulations should be used to value the hickmans interests in the trust use of those principles would have reduced the value of the hickmans interest to zero because of limitations imposed under the trust agreement in light of the foregoing we conclude that for purposes of sec_958 and treas reg '1 c where a foreign non-grantor_trust provides for distribution of all of the trust s net_income to one or more named individuals in specified proportions or as here where the trust provides that all its net_income should be distributed to a single named individual the trust s income beneficiaries should be treated as proportionately owning stock owned or considered as owned by the trust under these circumstances and for this purpose remainder beneficiaries whether vested or contingent should not be taken into account our conclusion supports the purpose of subpart_f which is to avoid the deferral of certain classes of income earned by cfcs by requiring such amounts to be annually included in income by the united_states_shareholders thereof our conclusion also is generally consistent with plr date which dealt with the subpart_f consequences of an interest in a netherlands usufruct and without citing rev ruls or concluded that the usufructuary should be considered as owning foreign corporate stock subject_to a usufruct interest the ruling specifically noted that the facts therein supported the conclusion that the usufruct was not an arrangement to decrease artificially a united_states_person s proportionate interest in the foreign_corporation applying the foregoing determination to the facts before us we conclude as follows first corporations v and w are treated as owning percent of the stock of corporations x and y respectively under sec_958 and treas reg '1 c second trust is treated as indirectly owning the percent interests in corporations x and y that are directly owned by corporations v and w because trust owns percent of the stock of corporations v and w third_trust is considered as owning all of the interests in corporations x and y that are owned by trust because trust is the sole income and remainder beneficiary of trust finally a and b who are united_states persons are treated as owning the percent of the stock of corporations x and y that is under the preceding analysis considered as owned by trust accordingly a and b are united_states_shareholders of corporations x and y and are required to take into account their percent interest in the subpart_f_income of corporations x and y it should be further noted that under the terms of trust a may direct that the trust s net_income be paid to one or more other persons it is possible that pursuant to this clause a could direct that a small portion of his income_interest be paid to a united_states_person who is not a united_states_shareholder of corporations x and y or to a foreign_person if a were to do so it might become necessary to determine whether the disposition of that income_interest might constitute under treas reg '1 c an arrangement that artificially decreases a united_states_shareholder s proportionate interest in those corporations and so will not be recognized because we conclude that a and b indirectly own percent of the stock of corporations x and y it is not necessary at this time to determine the amounts a and b are deemed to own constructively applying actuarial principles for purposes of sec_951 see treas reg '1 f case development hazards and other considerations we recognize that the service has sometimes argued that similar code language should be similarly construed in the absence of reason to do otherwise for example in plr the subpart_f and foreign_personal_holding_company holdings appear to be based in part on perceived similarities between the language and purposes of the two tax regimes see also plr date which in applying a facts_and_circumstances_test in the context of sec_544 to a discretionary_trust took into account past income distribution patterns and both life income and remainder interests private letter rulings however may not be used or cited as precedent code '6110 k see 96_tc_675 we believe the better answer under all the facts and circumstances of this case to serve the purpose of subpart_f is to consider only the current income beneficiaries and not the remainder beneficiaries in determining whether corporations x and y are cfcs and whether a is a united_states_shareholder under sec_951 if you have any further questions please call m grace fleeman assistant to the branch chief
